IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                NOS. WR-61,119-14 & -15 & -16


                   EX PARTE BRAD MICHAEL CHILDERS, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
   CAUSE NOS. W380-81374-02-HC4 & W380-81373-02-HC4 & W380-81375-02-HC4
      IN THE 380TH JUDICIAL DISTRICT COURT FROM COLLIN COUNTY


                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts

of aggravated robbery and sentenced to fifty years’ imprisonment. The Fifth Court of Appeals

affirmed his convictions. Childers v. State, Nos. 05-04-00925-CR & 05-04-00926-CR & 05-04-

00927-CR (Tex. App.—Dallas Oct. 19, 2005) (not designated for publication).

       Applicant contends, among other things, that the State withheld exculpatory evidence in

violation of Brady v. Maryland, 373 U.S. 83 (1963). The State conceded that material, exculpatory

evidence was withheld from Applicant. Following a hearing, the habeas court adopted the parties’
                                                                                                     2

agreed supplemental findings of fact and conclusions of law and recommended that this Court grant

relief.

          This Court has reviewed the record with respect to the Brady allegation made by Applicant.

Based on the habeas court’s findings and conclusions and our own review, we hold that the State

withheld evidence that was both favorable and material to Applicant’s cases in violation of Brady.

See also Kyles v. Whitley, 514 U.S. 419 (1995).

          Relief is granted. The judgments in Cause Nos. 380-81374-02 & 380-81373-02 & 380-

81375-02 in the 380th District Court of Collin County are set aside, and Applicant is remanded to

the custody of the Sheriff of Collin County to answer the charges as set out in the indictment. The

trial court shall issue any necessary bench warrant within 10 days after the mandate of this Court

issues.

          Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

          Applicant’s remaining challenges to his convictions and sentences are dismissed.



Delivered: May 23, 2018
Do not publish